Citation Nr: 1645499	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder, including as secondary to the service-connected traumatic brain injury (TBI).  

4.  Entitlement to service connection for a seizure disability, to include as secondary to the service-connected TBI.  

5.  Entitlement to an initial compensable disability rating for status post fracture of the fifth metacarpal head of the left hand.  

6.  Entitlement to an initial compensable disability rating for status post hairline fracture of the distal phalanx of the middle finger of the right hand.  

7.  Entitlement to a disability rating in excess of 10 percent for instability of the right knee.  

8.  Entitlement to a disability rating in excess of 10 percent for musculoligamentous strain with partial patellar tendon excision and bony removal of prominent tibial tubercle of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in January 2015.  A transcript of that hearing has been associated with the claims file.  

In May 2015, the Board reopened the Veteran's claim for service connection for a seizure disorder, dismissed the withdrawn appeals for scars of the right tibia, left mandible and above the left eye, granted service connection for tinnitus and remanded the remaining claims on appeal, as listed on the title page, for additional development.  

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's bilateral eye disability did not originate in service or for many years thereafter and is not related to any incident during active service.  

2.  Resolving all doubt in favor of the Veteran, the probative medical evidence of record has shown that his current acquired psychiatric disability, diagnosed as major depressive disorder, is due to his service-connected TBI.  

3.  The probative evidence of record demonstrates that the Veteran's seizure disability did not originate in service or for many years thereafter, is not related to any incident during active service and is not proximately due to or aggravated by a service-connected disability.  

4.  The probative evidence of record reflects the status post fracture of the fifth metacarpal head of the left hand has been, at worst, productive of degenerative arthritis, no limitation of motion or ankylosis and no diminished functioning such that amputation with prosthesis would equally serve the Veteran.  

5.  The probative evidence of record reflects the status post hairline fracture of the distal phalanx of the middle finger of the right hand has been, at worst, productive of degenerative arthritis of the long and ring finger, limitation of motion of the long finger with a gap of one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, extension limited by more than 30 degrees, no ankylosis and no findings of diminished functioning such that amputation with prosthesis would equally serve the Veteran.  

6.  The probative evidence of record reflects that the Veteran's instability of the right knee at worst, is productive of slight instability.  

7.  The probative evidence of record reflects that the Veteran's musculoligamentous strain with partial patellar tendon excision and bony removal of prominent tibial tubercle of the right knee, at worst, is productive of subjective pain, stiffness, swelling, weakness, giving way and locking, with objective findings of extension to 0 degrees without pain, flexion to 115 degrees without objective evidence of painful motion, no additional limitation of function or motion on repetitive motion and x-ray evidence of degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for the establishment of service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, as secondary to service connected TBI, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for the establishment of service connection for a seizure disability, to include as secondary to service connected TBI, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for the assignment of an initial 10 percent disability rating, but no higher, for status post fracture of the fifth metacarpal head of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5156, 5227, 5230 (2015).

5.  The criteria for the assignment of an initial 10 percent disability rating, but no higher, for status post hairline fracture of the distal phalanx of the middle finger of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5154, 5226, 5229 (2015).

6.  The criteria for the assignment of a separate 10 percent disability rating, but no higher, for a ring finger disability of the right hand as secondary to the status post hairline fracture of the distal phalanx of the middle finger of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5155, 5227, 5230 (2015).

7.  The criteria for a disability rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5257 (2015).

8.  The criteria for a disability rating in excess of 10 percent for musculoligamentous strain with partial patellar tendon excision and bony removal of prominent tibial tubercle of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DCs 5003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by October and November 2007 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The November 2007, January 2014 and March 2016 VA examinations reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings, opinions and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in January 2015.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in May 2015 in order to attempt to obtain any outstanding records and afford the Veteran VA examinations pursuant to evidence gathered at the time of the hearing.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

1.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including psychosis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Bilateral Eye Disability 

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a bilateral eye disability.  While the probative evidence of record, namely VA treatment records, demonstrates that the Veteran has a current diagnosis of bilateral pseudophakia, cataracts and posterior vitreous detachment, there is no evidence indicating that the current bilateral eye disability was incurred in or otherwise related to his active service.  

STRs demonstrate the Veteran was treated for trauma to the left eye and a left eye infection in August 1980.  In a January 1981 STR evaluation, the Veteran reported having no eye problems.  In November 1981, the Veteran was treated for ecchymyosis of the left eye.  A July 1987 STR reflects the Veteran was treated for chemical liquid in the eye, diagnosed as chemical conjunctivitis.  In September 1982 and October 1982 the Veteran was treated for a left eye injury from a softball and was noted to have a black eye.  In a July 1983 optometry examination, the history of the Veteran's left eye injury in October 1982 was noted and his prescription was found to be stable.  A July 1984 STR noted the Veteran had defective distant vision in both eyes, which was corrected to 20/20 for each eye.  

Despite current diagnosis of bilateral pseudophakia, cataracts and posterior vitreous detachment, the Board observes that there is no probative medical evidence indicating this disability was incurred in or is otherwise related to the Veteran's active service.  The post-service medical evidence reflects that the Veteran was new to the VA eye clinic and was diagnosed with posterior vitreous detachment in both eyes and nuclear sclerosis cataracts in both eyes.  He was subsequently treated at VA for a foreign body or trauma to the eye in September 2003.  In the January 2014 VA examination, the examiner found there was no diagnosis of an eye condition and specifically noted there was no ocular pathology noted.  

In the March 2016 VA examination, the Veteran was diagnosed with bilateral pseudophakia.  In the March 2016 opinion, the examiner found it was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner found that the Veteran was found to have stable ocular health, benign vitreous floaters, successful posterior chamber intraocular lens (PCIOL) with residual refractive error and fully correctable visual acuity in both eyes.  He also found no bilateral eye condition or residuals from in-service events was discovered in STRs, by Veteran's statements, or at the current examination.

In addition, the Veteran has not provided any lay statements indicating a continuity of symptoms of an eye disability since his active service.  He testified in the January 2015 video conference hearing that he believed his current cataracts and floaters are related to the injury he sustained in service wherein he was struck in the face with a softball.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran is not competent to specify that his current eye disability is related to his active service, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As these assertions are not competent, they are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral eye disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a bilateral eye disability is denied.

B.  Acquired Psychiatric Disorder

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's acquired psychiatric disability, diagnosed as major depressive disorder, is due to his service-connected TBI disability.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with major depressive disorder.  See March 2016 VA mental disorder examination.  Although the March 2016 VA examiner found that it was less likely than not that the Veteran had an acquired psychiatric disorder that is directly related his service or was caused or aggravated by his service connected TBI, the examiner failed to address the findings in the January 2014 VA examination of TBI, indicating the Veteran's mental disorder was a residual of TBI.  In a January 2014 VA examination of the Veteran's TBI, the residuals of TBI included findings of a mental disorder.  In an accompanying medical opinion, a VA neurologist found that the Veteran had symptoms of both a mental disorder and TBI and that the symptoms of mental disorders and TBI frequently overlapped.  He noted that due to the presence of this overlap, the relative contribution of each disorder to the Veteran's symptoms could not be determined without resorting to mere speculation.  He also found it was also not possible to differentiate what symptom was attributable to each diagnosis or to differentiate what portion of each symptom is attributable to each diagnosis because of overlap, without resorting to mere speculation.  Although the mental disorder noted in the January 2014 VA examination was not specified, VA medical records reflect the Veteran had been treated for depression a since October 1999.  

Therefore, the medical evidence of record, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's current acquired psychiatric disability, diagnosed as major depressive disorder, was proximately due or aggravated by to the Veteran's service-connected TBI and the Board must resolve doubt in the Veteran's favor and grant the claim for service connection for an acquired psychiatric disability, diagnosed as major depressive disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Seizure Disorder  

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a seizure disability.  While the probative evidence of record demonstrates a current diagnosis of a seizure disorder and epilepsy, there is no evidence of this disability during the Veteran's active service and no evidence indicating this disability is related to either the Veteran's active service or to any service-connected disability.  

Although the STRs demonstrate treatment for a softball injury to the face in September 1982, there were no findings, complaints or treatment of any neurological issues due to this injury or any findings of a seizure disorder during the Veteran's active service.  

The post service medical evidence of record, including VA medical records reflect the Veteran was initially treated for complaints of recent convulsions in March 2001, approximately 13 years after his separation from active service.  At that time he denied any previous seizure history.  He was diagnosed with seizure, noted as being the first episode for the Veteran.  Subsequent VA medical records reflect treatment and diagnoses of seizures and epilepsy.  

Despite current diagnoses of seizures and epilepsy, the Board observes that there is no probative medical evidence indicating this disability was incurred in or is otherwise related to the Veteran's active service or that it is proximately due to or was aggravated by a service-connected disability, to include TBI.  In a January 2014 VA examination and accompanying opinion, the examiner, a VA neurologist, found that the Veteran's seizure disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He found that if the Veteran's seizures were caused by or incurred by an injury in September 1982, it was likely that they would have begun sooner than 1999, over 15 years after the documented head injury/TBI in service.  The date of onset of 1999 was provided to the examiner by the Veteran during the examination.  The examiner also found that, since the episodes did not begin until 15 years after injury, and since a VA epileptologist did not indicate that the seizures occurred as a result of head trauma, it was less likely than not that the Veteran's seizure disorder is due to the residuals of the softball injury treated during service in September 1982.

In a March 2016 VA medical opinion, the examiner found that the Veteran had a diagnosis of a seizure disorder, which was less likely than not incurred in or caused by service.  To support this conclusion the examiner noted that the Veteran's seizures appeared to occur mainly in associating with alcohol use or withdrawal.  The examiner also found that the Veteran's TBI occurred prior to 1982 and his first seizure, from the records, appeared to have occurred in 2000, since his first visit in the San Antonio VA medical center (VAMC) indicate this was the date of onset of the episodes.  He also pointed out that, in an early psychiatry report in the San Antonio VAMC system, the Veteran reported he believed his seizures in the past were due to alcohol withdrawal.  The examiner noted that, at the time of the Veteran's latest VA seizure clinic in February 2016, it was noted that the etiology of these events was not clear but differential diagnoses included GTC seizures from alcohol withdrawal versus focal epilepsy versus nonepileptic episodes.  Based on this data, the examiner concluded that the likelihood of the symptoms being due to focal epilepsy is considerably less than one third and noted that since focal epilepsy can have many causes besides trauma, and since the onset of the seizure disorder episodes was delayed for over a decade from the time of his head injuries, the likelihood of the symptoms being due to focal epilepsy was considerably less than one-third.  He also opined that it was less likely than not that any diagnosed seizure disorder was aggravated (permanently worsened beyond normal progression) by his service-connected TBI for the reason that, the Veteran had not had any evidence of a focal abnormality of brain function, his seizures were generalized, and a TBI that was already present, as in this case, would be expected to have no effect on seizures in the future (being a static deficit, if present).  

During a January 2015 video conference hearing, the Veteran testified that his doctors had told him that the seizure disorder may be related to his head injuries in service but they could not give him a definite determination of what caused them.  The Veteran has also reported at the January 2015 hearing that his seizures began in 1997 and maybe earlier and reported to VA examiners that they began in 1999.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran's report of what his physicians had told him and his report of the onset of his seizures is competent, however to the extent that his statements indicate that his seizure disorder is related to the head injuries sustained during his active service, he not competent to specify the etiology of this disability, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As the assertions that a seizure disorder is related to the head injuries sustained in service are not competent, they are afforded no probative value.  

His reports that his seizures began in 1997, and possibly earlier, and in 1999 are not credible, however, as these statements are inconsistent with each other and with the medical evidence of record.  VA medical records demonstrate the Veteran was treated as early as March 2001 for convulsions, which were diagnosed as seizures and noted as being the first episode for the Veteran.  Also at that time, he denied any previous seizure history.  The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a seizure disability is not a chronic disease or condition recognized under 38 C.F.R. § 3.309(a) and, as noted above, his statements that his this disability began in 1997 or 1999 active service were not found to be credible and ultimately are not probative.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a seizure disability, to include as secondary to the service-connected TBI, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a seizure disability, to include as secondary to the service-connected TBI, is denied.

2.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A.  Fifth Finger of the Left Hand and Middle Finger of the Right Hand

The status post fracture of the fifth metacarpal head of the left hand is currently rated as noncompensable (0percent) under 38 C.F.R. § 4.71a, DC 5230, which provides ratings for limitation of motion of the ring or little finger.  The status post hairline fracture of the distal phalanx of the middle finger of the right hand is currently rated as noncompensable (0percent) under 38 C.F.R. § 4.71a, DC 5229, which provides ratings for limitation of motion of the index or long finger.  

The Board notes that, for the purposes of applying the rating criteria, the Veteran's right arm is documented as his "major" arm and thus, his left arm is his "minor" arm.  The Board also notes that, according to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a , for digits II through V, the metacarpophalangeal (MCP) joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of motion of zero to 70 or 80 degrees of flexion.  Moreover, the Board highlights that the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

DC 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5226, the sole and maximum evaluation of 10 percent is assigned for favorable or unfavorable ankylosis of the (major or minor) index or middle finger.  A note accompanying the DC 5226 states that the Board should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under DC 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ankylosis of the (major or minor) ring or little finger.  A note accompanying the DC 5227 states that the Board should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under DC 5229, a maximum evaluation of 10 percent is assigned for limitation of the index or long finger (major or minor hand) with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable (0 percent) disability rating is assigned for limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  

Under DC 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the (major or minor) ring or little finger.  

Under 38 C.F.R. § 4.45(f) multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the ratings for the right middle finger or the left fifth finger disability at issue must not exceed ratings assigned for amputation of these fingers.  DC 5154 contemplates amputation of the long finger, and a 20 percent rating is assigned for major or minor hand long finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, amputation of the long finger of either the major or minor hand at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a, DC 5156 (2015).  DC 5156 contemplates amputation of the little finger, and a 20 percent rating is assigned for major or minor hand little finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, amputation of the little finger of the major or minor hand at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a, DC 5156 (2015).  

With respect to the left little finger disability, the probative evidence of record, including VA medical records and VA examination, reflects the status post fracture of the fifth metacarpal head of the left hand has been, at worst, productive of degenerative arthritis, no limitation of motion or ankylosis and no diminished functioning such that amputation with prosthesis would equally serve the Veteran.  In this case, as there is evidence of no limitation of motion and x-ray evidence of arthritis, the Board finds a 10 percent disability rating under DC 5003, though no higher, is warranted for the Veteran's status post fracture of the fifth metacarpal head of the left hand.  As the Veteran's left little finger disability involves only the fifth metacarpal head, it does not include multiple involvements of the interphalangeal, metacarpal, and carpal joints so as to be considered a group of minor joints.  38 C.F.R. § 4.45(f).  Therefore a higher 20 percent disability rating under DC 5003 is not warranted.  

In this case, the Board observes that the 10 percent disability rating exceeds the maximum possible rating assignable for limitation of motion or ankylosis of a little finger disability.  See 38 C.F.R. § 4.71a, DCs 5227, 5230.  A higher disability rating for the left little finger is not warranted as there are no findings that more nearly approximate major or minor hand little finger amputation with metacarpal resection (more than half the bone lost) or findings that functioning is so diminished that amputation with prosthesis would equally serve the Veteran.  Therefore, a higher, 20 percent disability rating under DC 5156 is not warranted at any time for this disability.  

Accordingly, the Veteran's status post fracture of the fifth metacarpal head of the left hand warrants an initial 10 percent disability rating, though no higher, under DC 5003.  38 C.F.R. §§ 4.3, 4.7, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to the right middle finger disability, the probative evidence of record, including VA medical records and VA examination, reflects the status post hairline fracture of the distal phalanx of the middle finger of the right hand has been, at worst, productive of degenerative arthritis of the long and ring finger, limitation of motion of the long finger with a gap of one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, extension limited by more than 30 degrees, no ankylosis and no findings of diminished functioning such that amputation with prosthesis would equally serve the Veteran.  In this case, although there is x-ray evidence of arthritis, as there is evidence of compensable limitation of motion of the right middle finger, the Board finds a 10 percent disability rating under DC 5229, though no higher, is warranted for the Veteran's status post hairline fracture of the distal phalanx of the middle finger of the right hand.  

A higher disability rating for the right middle finger is not warranted as there are no findings that more nearly approximate major or minor hand long finger amputation with metacarpal resection (more than half the bone lost) or findings that functioning is so diminished that amputation with prosthesis would equally serve the Veteran.  See 38 C.F.R. § 4.71a, DC 5154.  The Veteran's right middle finger disability does not include multiple involvements of the interphalangeal, metacarpal, and carpal joints so as to be considered a group of minor joints for the purposes of assigning a higher 20 percent disability rating under DC 5003.  38 C.F.R. § 4.45(f).  Therefore, a higher, 20 percent disability rating under DCs 5003 or 5154 is not warranted at any time for this disability.  

The Board also observes however, that the probative medical evidence of record, namely the January 2014 VA examination, also reflects that the right middle finger disability affects the Veteran's right ring finger.  Therefore, pursuant to the note accompanying the DC 5229, instructing consideration of whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand, the noncompensable limitation of motion of the right ring finger under DC 5230, and the x-ray evidence of degenerative arthritis of the right hand, the Board finds a separate 10 percent rating for the Veteran's right ring finger is warranted.  38 C.F.R. § 4.71a, DCs 5003, 5230.  The Veteran's right ring finger disability does not include multiple involvements of the interphalangeal, metacarpal, and carpal joints so as to be considered a group of minor joints for the purposes of assigning a higher 20 percent disability rating under DC 5003.  38 C.F.R. § 4.45(f).  The January 2014 VA examiner noted that there was secondary arthritis of the distal interphalangeal joints of the third and fourth fingers.  In addition, a higher disability rating for the right ring finger is not warranted as there are no findings that more nearly approximate major or minor hand ring finger amputation with metacarpal resection (more than half the bone lost) or findings that functioning is so diminished that amputation with prosthesis would equally serve the Veteran.  See 38 C.F.R. § 4.71a, DC 5155.  Therefore, a higher, 20 percent disability rating under DCs 5003 and 5155 is not warranted at any time for this disability.  

Accordingly, the Veteran's status post hairline fracture of the distal phalanx of the middle finger of the right hand warrants an initial 10 percent disability rating, though no higher, under DC 5229 and the Veteran's right ring finger disability, associated with status post hairline fracture of the distal phalanx of the middle finger of the right hand warrants an initial 10 percent disability rating, though no higher, under DC 5003.  38 C.F.R. §§ 4.3, 4.7, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Right Knee 

The Veteran's right knee instability and right knee musculoligamentous strain are currently rated under 38 C.F.R. § 4.71a, DCs 5257 and 5260 (2015).  

DC 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The probative evidence of record, including VA medical records and the November 2007 and January 2014 VA examinations, demonstrates that the Veteran's instability of the right knee, at worst, is productive of slight instability.  The November 2007 VA examination demonstrated medial and lateral meniscus test of the right knee was abnormal with slight degree of severity.  The January 2014 VA examination demonstrated normal findings in all joint stability tests performed and no findings of recurrent subluxation or a history thereof.  

Therefore, these findings demonstrate a disability rating in excess of 10 percent is not warranted under DC 5257 for the Veteran's instability of the right knee based on findings of slight instability.  38 C.F.R. § 4.71a.  The Board observes that, throughout the appeal period, there is no evidence indicating the Veteran has had moderate recurrent subluxation or instability of the right knee and his current right knee instability has been characterized as slight at worst.  Thus, a higher disability rating under DC 5257 is not warranted for instability of the right knee.  

The probative evidence of record, including VA medical records and the November 2007 and January 2014 VA examinations, demonstrates that the Veteran's musculoligamentous strain with partial patellar tendon excision and bony removal of prominent tibial tubercle of the right knee, at worst, is productive of subjective pain, stiffness, swelling, weakness, giving way and locking, with objective findings of extension to 0 degrees without pain, flexion to 115 degrees without objective evidence of painful motion, no additional limitation of function or motion on repetitive motion and x-ray evidence of degenerative arthritis.  Therefore, the evidence of record more nearly approximates the 10 percent disability rating currently assigned.  

The Board acknowledges the Veteran's complaints of significant pain in his right knee and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  In this regard, the Board observes that, in the November 2007 VA examination, the Veteran's range of motion of the right knee ranged from zero (0) to 130 degrees although there was no degree at which pain began and the January 2014 VA examination revealed range of motion of the right knee ranged from zero to 115 degrees with no objective findings of pain with range of motion, no additional limitation of motion or function after repetition and no reports of flare ups.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board observes that, at no time during the period of the appeal, has the probative evidence of record demonstrated the presence of limitation of extension of the right knee.  Thus, consideration of a higher disability rating under DC 5261, pertaining to limitation of extension, is not for application here.  

Although the right knee also reflects a scar that is 2 centimeters (cm) by 2.5 cm, superficial, nonlinear, stable and not painful, as the Veteran has withdrawn the appeal on this claim for an increased rating for a scar of the right tibia, which was dismissed in the May 2015 Board decision, this issue is no longer in appellate status and need not be addressed further.  

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected right knee disability does not reflect findings of ankylosis, removal or dislocation of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5258, 5259, 5262 and 5263 do not apply.

Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The probative evidence of record does not demonstrate that his motion in of the right knee is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

Accordingly, the Veteran's instability of the right knee more nearly approximates the 10 percent disability rating currently assigned under DC 5257, his musculoligamentous strain with partial patellar tendon excision and bony removal of prominent tibial tubercle of the right knee more nearly approximates the 10 percent disability rating currently assigned under DC 5260 and these disabilities do not warrant a higher disability rating at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lay statements

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his finger disabilities and right knee on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, functional limitations, repetitive testing, instability, subluxation x-ray findings, and severity of symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left hand finger, right hand finger and right knee disabilities are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left hand finger, right hand finger and right knee disabilities such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Moreover, the collective impact of the Veteran's service-connected disabilities does not affect the left hand finger, right hand finger and right knee disabilities apart from what the current scheduler criteria provide for each service-connected disability.  Additionally, the collective impact of the service-connected disabilities has not caused any combined experience leading to any additional disability which has not been provided for under the current scheduler criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected left hand finger, right hand finger and right knee disabilities.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for an eye disability is denied.  

Service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, is granted.  

Service connection for a seizure disability, to include as secondary to the service-connected TBI, is denied.  

An initial 10 percent disability rating, but no higher, for status post fracture of the fifth metacarpal head of the left hand, is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial 10 percent disability rating, but no higher, for status post hairline fracture of the distal phalanx of the middle finger of the right hand, is granted, subject to the regulations applicable to the payment of monetary benefits.  

A separate 10 percent disability rating, but no higher, for a ring finger disability of the right hand as secondary to the status post hairline fracture of the distal phalanx of the middle finger of the right hand, is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 10 percent for instability of the right knee is denied.

A disability rating in excess of 10 percent for musculoligamentous strain with partial patellar tendon excision and bony removal of prominent tibial tubercle of the right knee is denied.


REMAND

In light of the STRs demonstrating a left knee pain in June 1982 and a noted left knee injury in July 1985 in service, the Veteran's testimony in the January 2015 video conference hearing that he had injuries to both knees in service and that both knees were unstable and treated during his active service, the January 2014 VA examination demonstrating degenerative arthritis in the left knee, and the fact that the Veteran is service-connected for the right knee disability, the Board finds that an adequate VA examination and etiology opinion are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has left knee disability, and, if so, whether any diagnosed left knee disability originated during active service, was otherwise caused by or related to active service or was caused or aggravated by the Veteran's service-connected right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the left knee.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's left knee disability should consist of all necessary testing.  X-ray reports should be obtained.

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs; (2) the post-service VA medical records and VA examinations demonstrating degenerative arthritis in the left knee; and (3) the Veteran's testimony in the January 2015 video conference hearing.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

The examiner is asked to answer the following:  

(a).  Please specify all current left knee diagnosis(es).  

(b).  The examiner is then asked to furnish opinions with respect to the following:

(i).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left knee disability:  (i) had its onset during his period of active duty from June 1980 to March 1988; or, (ii) that such disorder was caused by any incident or event that occurred during such period; OR

(ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability alternatively was caused OR is being aggravated by his service-connected right knee disability.

(iii).  If it is determined the Veteran's left knee is being aggravated by his service-connected right knee, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim for service connection for a left knee disability in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


